Spoffokd, J.
The motion to dismiss the appeal must prevail.
The object of the suit is not only to set aside the Sheriff’s adjudication to Phillips of property seized in the hands of Glancy as a third possessor, but to have the property decreed to belong to Olancy, the plaintiff’s vendee, and sold to pay the plaintiff a part of the price alleged to be still due him by Olancy, and for which he prays judgment against the latter.
Olancy was cited, and answered in the court below through a curator ad hoc, appointed to represent him in his absence.
There was a judgment against the plaintiff on all his demands, and he has appealed.
The appeal bond is given in favor of all the other parties defendant, except Olancy, who is not named therein.
He should have been made a party to the appeal, and a bond given in his favor. Armstrong v. His Creditors, 8 An. 368; Hewson v. Creswell, 10 An. 232; Lobelle v. Lobelle, 5 An. 174
It is, therefore, ordered, that the appeal be dismissed, at the appellant’s cost.